This is an action commenced March 30, 1929, upon a policy of insurance, issued February 23, 1928, for $750, expiring one year thereafter, covering household furniture and chattels, "only while contained" in a certain dwelling house, occupied by the insured as a tenant, on the west side of Edgefield Street in the City of Greenwood.
It appears that the insured moved his goods from the house on Edgefield Street to the home of his father-in-law, located on South Main Street, in the City of Greenwood, in November, 1928, without notice to or permission of the company. A few days thereafter the insured casually met the agent of the company on the streets of Greenwood and notified him of the move he had made. The agent told him that the premium at the house to which he had moved was less than that at the former location, and that, if he would call at the office, an adjustment of the premium would be made. The insured, as he testified, which is assumed to be true, notified the agent that he expected to move "down the country, in a few weeks," and that, when he did so, he would call and "tell him where the property was" and make an adjustment of the rate, to which the agent replied "all right," and immediately, as he says, wrote out a removal permit from the house on Edgefield Street to the father-in-law's house on Main Street. It does not appear that the agent delivered this permit to the insured, but it seems that he attached it to the policy, original or copy, in his possession.
The insured left Greenwood on January 10, 1929, moving his goods to Harleyville, some 150 to 200 miles from Greenwood, and established his home there. He made no report to the company, which appears to have been ignorant of his *Page 325 
movements or of the character of the building in which the goods were placed.
On January 26th, more than two weeks later, the dwelling house occupied by the insured in Harleyville was destroyed by fire, and the household goods claimed to be insured went up in smoke.
Neither the insured nor his counsel denies the manifestly correct propositions that the location of the property insured was a material element in the policy contract; that it originally covered the property only while contained in the house on Edgefield Street. I think that there can be no doubt, from the fact, that after the removal to the house on Main Street, and the execution of a removal permit from one house to the other, by the agent who attached it to the policy, the policy covered the property while in the house on Main Street. The pivotal question is whether there is enough in the conversation between the insured and the agent, at the time the insured notified the agent of his first removal, from which it could possibly be inferred that the company, through the agent, intended to waive the material condition that the property was not to be considered as covered by the policy unless it was at the time of the fire contained in the building described in the policy or in one to which permission to move it had been granted.
The contention of the plaintiff cannot be that the agent intended to waive this condition of the policy, for his testimony only tends to establish an agreement that, after the insured moved out of the Main Street house, within an indefinitely stated time, to an indefinitely stated place, and moved into an unascertained and undescribed house, the removal permit would be issued — an agreement without consideration and as indefinite as could well be conceived.
Surely, until the agent had been informed of the location, character, and hazards of the Harleyville house, he was not bound to allow the insured the privilege he had allowed him *Page 326 
in reference to the removal from the Edgefield Street house to the Main Street house in Greenwood.
For these reasons I think that the judgment should be reversed.